Citation Nr: 0208598	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  94-41 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

By decision of the Board in March 1985, service connection 
for defective hearing of the left ear was granted.  By rating 
decision in March 1985, a noncompensable evaluation was 
assigned for defective hearing of the left ear, effective 
from August 28, 1982.

A claim for a higher evaluation for defective hearing was 
received on April 27, 1993.  This appeal arises from a 
September 1993 rating decision of the Cleveland, Ohio 
Regional Office (RO).  By decision of the Board in September 
1998, entitlement to a compensable evaluation for left ear 
hearing loss was denied.  The Board's decision was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Secretary filed an unopposed motion to vacate 
the Board's decision and to remand the case to the Board for 
readjudication.  The case was returned to the Board pursuant 
to an October 1999 order of the Court wherein the Secretary's 
motion was granted and the Board's September 1998 decision 
was vacated.  The case was remanded from the Board to the RO 
in June 2000 for additional development of the evidence.  

By rating decision in April 2002, service connection was 
granted for hearing loss of the right ear.  The grant of 
service connection under appeal, therefore, has now been 
classified as bilateral hearing loss for which a 
noncompenable evaluation has been assigned, effective from 
the date of claim on April 27, 1993.  

In regard to the instant claim, the Court has held that, 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following an initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, as the April 2002 rating action was 
the initial grant of service connection for bilateral hearing 
loss, the Board will continue to consider whether additional 
staged ratings should be assigned for the veteran's service-
connected bilateral hearing loss.  In this way, the Court's 
holding in Fenderson will be complied with in the disposition 
of the veteran's appeal. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  On the most recent VA audiology evaluation in April 2002, 
the veteran's bilateral sensorineural hearing loss was 
manifested by an average pure tone threshold, in decibels, at 
500, 1,000, 2,000, 3,000 and 4,000 Hertz of 26 in the right 
ear and 40 in the left ear.  Speech discrimination ability 
was 88 percent in the right ear and 80 percent in the left 
ear.  

3.  The veteran has Level II hearing loss in the right ear 
and Level III hearing loss in the left ear.

4.  The applicable regulations were amended in May 1999 and 
became effective June 10, 1999.

5.  Neither the new nor the old regulations are more 
favorable to the veteran's claim; that is, there is no basis 
for a compensable evaluation for bilateral hearing loss under 
the old or the new rating criteria.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service connected bilateral sensorineural hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.85, 4.86 Diagnostic Code 
6100 (before and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the September 
1993 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the April 1998 and April 2002 supplemental 
statements of the case, the RO notified the veteran of all 
regulations relating to his claim, informed him of the 
reasons for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  Moreover, even though the Board's 
September 1998 decision has been vacated, the veteran 
received a copy of this decision which further notified him 
of the regulations relating to his claim and the reasons for 
the denial.  The Board finds that the information provided to 
the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been provided VA audio examinations and all medical 
evidence has been obtained.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining all of the 
medical evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On the authorized VA audiological evaluation in September 
1993, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
45
40
LEFT
5
10
10
60
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was high frequency hearing loss of both ears.  

On the authorized VA audiological evaluation in February 
1998, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
35
LEFT
15
15
25
60
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The veteran reported a history of exposure to rifle noise 
during service.  The diagnoses were bilateral high frequency 
sensorineural hearing loss and constant bilateral tinnitus.

On the authorized VA audiological evaluation in September 
2001, the chief complaint was constant loud bilateral 
tinnitus.  During service, the veteran had worked on a rifle 
range.  Rifles were fired in an enclosed area which resulted 
to exposure to very loud acoustic trauma.  He also was in the 
artillery in Vietnam.  On evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
60
45
LEFT
15
20
20
65
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was bilateral moderate high frequency 
sensorineural hearing loss.  It was opined that the veteran 
had right ear high frequency hearing loss that more than 
likely originated while he was in the service.  It was 
further opined that the veteran demonstrated bilateral high 
frequency hearing loss which was as likely as not related to 
events that occurred during service.





Analysis

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  This 
evaluation has been in effect since April 1993. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. 
§§ 4.85, 4.86 and Diagnostic Code 6100.  It is observed, 
however, that during the pendency of this appeal, VA issued 
new regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
210 (May 11, 1999).  The Court has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its September 1993 rating decision 
continuing the noncompensable evaluation for the veteran's 
left ear hearing loss; however, the RO applied the new 
criteria to the veteran's claim for a higher evaluation for 
bilateral hearing loss in the April 2002 rating decision and 
April 2002 supplemental statement of the case following the 
Board's June 2000 remand.  As the veteran has been provided 
with the opportunity to provide evidence and argument 
following the receipt of written notice of the change in 
regulations, the veteran has not been prejudiced by the 
change in regulations and the Board will proceed with the 
adjudication of the instant claim.

The Board notes that the criteria for evaluating hearing 
impairment in effect prior to and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  The 
assignment of a disability evaluation for hearing loss is 
thereby achieved by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe in greater detail, how 
they are applied.

As to the provisions of section 4.86 in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.).  Accordingly, the new 
regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  

During the pendency of this appeal, 3 VA audiological 
evaluations have been obtained.  At the time of the most 
recent evaluation, conducted in September 2001, the veteran's 
bilateral hearing loss had increased in severity over that of 
the prior September 1993 and February 1998 VA audiological 
evaluations.  Based on the September 2001 VA audiometric 
examination findings, the scores compute to a Level II 
hearing loss in the right ear and a Level III hearing loss in 
the left ear which, in combination, warrants a noncompensable 
schedular evaluation for the degree of hearing impairment 
demonstrated.  Moreover, at no time during this appeal has 
the medical evidence supported the assignment of a 
compensable evaluation; therefore, there is no basis for the 
assignment of a staged rating under the Fenderson case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral sensorineural hearing loss.

The Board has also considered the veteran's claim on an 
extraschedular basis under 38 C.F.R. § 3.321(b).  In 
exceptional cases where the evaluation provided by the 
ratings schedule are found to be inadequate, an 
extraschedular evaluation may be approved.  Factors to be 
considered include marked interference with employment or 
frequent periods of hospitalization.  In this case, the 
veteran indicated that he has some trouble trying to hear his 
coworkers ask questions.  He indicated that he would have to 
ask coworkers to repeat things.  The veteran has not 
reported, nor does the record otherwise indicate, that the 
veteran has lost any time from employment due to his hearing 
loss.  Furthermore, the veteran has not been hospitalized due 
to his hearing loss.  In short, there is no basis within the 
record to conclude that the veteran's claim involves an 
exceptional case where the schedular evaluation does not 
adequately compensate him for his service connected bilateral 
sensorineural hearing loss.


ORDER

Entitlement to a compensable evaluation for the service 
connected bilateral sensorineural hearing loss is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

